UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A ADOPTION AND AMENDMENT TO NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company, a Delaware statutory trust (the “Registrant”), hereby notifies the Securities and Exchange Commission that it is amending and adopting as its own the Notification of Registration of Midas Fund, Inc., a Maryland corporation, under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such Notification of Registration submits the following information: Name:Midas Series Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): 11 Hanover Square, New York, NY 10005 Telephone Number (including area code):(212) 480-6432 Name and Address of Agent for Service of Process: InCorp Services, Inc. One Commerce Center 1201 Orange St., #600 Wilmington, DE 19899 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes [X]*No [] * Midas Series Trust filed an amendment to the registration statement of Midas Fund, Inc., under and pursuant to the provisions of section 8(b) of the Investment Company Act of 1940, as amended, on October 11, 2012 amending and adopting such registration statement as its own pursuant to Rule 414 under the Securities Act of 1933, as amended. The amendment is anticipated to become effective on October 15, 2012. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, as amended, the Registrant has caused this amendment to the Notification of Registration to be duly signed on its behalf, in the City of New York, and State of New York, on the 11th day of October 2012. Midas Series Trust By: /s/ John F. Ramirez Name: John F. Ramirez Title: General Counsel Attest:/s/ Jacob Bukhsbaum Name:Jacob Bukhsbaum Title:Compliance Administrator
